Election/Restrictions
Claims 1, 2 and 5-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 13 September 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The Information Disclosure Statement filed 11 July 2022 has been considered.
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 11 July 2022 overcomes the rejections under 35 USC 112(a), 112(b) and 103.  The closest prior art of record is Osterhout et al. (WO 2014/004625) and Chung et al. (US Publication No. 2015/0147794).
Osterhout et al. describe genetically engineered microbial organisms that catalyze the fixation of CO2 or CO to ethylene glycol.  Exemplary host organisms include those from the genus Clostridium of which Clostridium ljungdahlii is a known member species.  Potential host organisms may include a Wood-Ljungdahl pathway.  The fixed carbon in the host cell can be used to synthesize acetyl-CoA and products such as ethylene glycol.  Exogenous genes for synthesis of ethylene glycol can be introduced into the host cell and the genes encoding the heterologous enzyme can be codon optimized for expression in the host organism.  Osterhout et al. do not describe a heterologous enzyme capable of converting glycolate to glycolaldehyde in a process for production of ethylene glycol.
Chung et al. describe recombinant microorganisms for producing ethylene glycol.  Figure 10 describes pathways for production of the ethylene glycol.  In one embodiment, acetyl-CoA and oxaloacetate are converted to citrate by the action of citrate synthase, which is then converted into isocitrate by citrate hydrolyase, which is then converted into glyoxylate and succinate by isocitrate lyase.  The glyoxylate can then be converted into glycolate by glycolate oxidase, the glycolate can then can be converted into glycolaldehyde by aldehyde dehydrogenase, and the glycolaldehyde can then be converted in ethylene glycol by further action of aldehyde dehydrogenase.
While Chung et al. describe the conversion of glycolate into glycolaldehyde by aldehyde dehydrogenase, the claims have been amended to remove recitation of aldehyde dehydrogenase for converting glycolate into glycolaldehyde.  Stephanopoulos et al. (US Publication No. 2017/0121717) describe the conversion of glycolaldehyde into glycolate (i.e., the opposite of conversion of glycolate into glycolaldehyde) inside a recombinant cell engineered to express glycolaldehyde dehydrogenase (Figure 1; paragraphs [0007], [0012], [0049]).  However, none of the prior art of record teaches or suggests the conversion of glycolate into glycolaldehyde by the action of glycolaldehyde dehydrogenase having EC number 1.2.1.21 in a recombinant cell, or by the action of any of a lactaldehyde dehydrogenase having the EC number 1.2.1.22, a succinate-semialdehyde dehydrogenase having the EC number 1.2.1.24, a 2,5-dioxovalerate dehydrogenase having the EC number 1.2.1.26, a betaine-aldehyde dehydrogenase having the EC number 1.2.1.8, or an aldehyde ferredoxin oxidoreductase having the EC number 1.2.7.5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 3 and 4 have been cancelled.  Claims 1, 2 and 5-15 are directed to an allowable product.  Methods Claims 16-20 incorporate all the limitations of at least one product claim and have been rejoined and considered on the merits.  Claims 1, 2 and 5-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652